Citation Nr: 0007900	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-00 566 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture of the 4th and 5th knuckles of the right hand, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chloracne related 
to exposure to Agent Orange.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	D. T. Pulse


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1970 to 
December 1971.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

During the course of considering this appeal, the Board 
undertook a determination of the status of the appellant's 
representation.  Via a VA Form 22a dated February 11, 2000, 
the appellant designated as his agent the representative 
named in this case.  The Board concludes from the submission 
of this document that the representation is in accordance 
with 38 C.F.R. § 20.605 (1999) and that the appellant is 
otherwise satisfied with his representation.


FINDINGS OF FACT

1.  Status post fracture of the 4th and 5th knuckles of the 
right hand is manifested by no more limitation of flexion 
than to within 4 cm. and 5 cm of the mid-palm.

2.  Service connection for chloracne was denied in an October 
1994 rating decision.  The appellant did not appeal.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for chloracne is 
cumulative and does not bear directly and substantially on 
the matter in question.

4.  Service connection for post-traumatic stress disorder was 
denied in August 1993, October 1993 and October 1994.  The 
appellant did not perfect an appeal as to these rating 
decisions.

5.  The evidence submitted in support of the petition to 
reopen the claim for service connection for post-traumatic 
stress disorder included photographs that the appellant 
alleged he had taken.  These are relevant on the issue of 
whether there are verified inservice stressors that might be 
attributed to post-traumatic stress disorder.

6.  Competent evidence of post-traumatic stress disorder due 
to service in Vietnam has been submitted.


CONCLUSIONS OF LAW

1.  Status post fracture of the 4th and 5th knuckles of the 
right hand is no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5223 (1999).

2.  The October 1994 rating decision denying service 
connection for chloracne is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).

3.  The October 1994 rating decision is final.  New and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (1999).

4.  The claim for service connection for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Service connection for status post fracture of the 4th and 5th 
knuckles was granted in July 1993 and a 10 percent rating was 
assigned.  The appeal stems from a November 1996 rating 
decision that confirmed and continued the 10 percent 
evaluation.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on his contentions that the 
residuals of the fractured 4th and 5th knuckles are more 
disabling than currently evaluated.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. Under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
all identified private treatment sources.  An RO hearing was 
held in June 1998 and a VA examination conducted in July 
1998.  The RO fulfilled any obligation under 38 C.F.R. 
§ 3.103 (1999) during the course of the hearing by suggesting 
what evidence might necessary in order to grant the claim and 
offering the appellant 60 additional days to submit this 
evidence.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has testified that he has very little use of 
his 4th or 5th fingers or of any of them.  It hurts all the 
way up.  His representative argued that the evaluation should 
be higher since he cannot hold the cane he uses because he is 
blind in his right hand.

The appellant is evaluated under Diagnostic Code 5223 for 
favorable ankylosis of multiple fingers.  This rating code 
applies to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cm.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cm.) in either direction is not considered 
disabling.  Diagnostic Code 5219 applies to unfavorable 
ankylosis or limited motion preventing flexion of the tips to 
within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.

Diagnostic Code 5223 provides for rating where two digits of 
one hand are favorably ankylosed.  When the ring and little 
finger are service connected, a 10 percent evaluation is 
assigned for either the major or the minor hand.

Diagnostic Code 5219 provides for ratings when two digits of 
one hand are unfavorably ankylosed.  When the ring and little 
finger are service connected, a 20 percent evaluation is 
assigned for either the major or minor hand.

Combination of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

Dr. J. M. evaluated the appellant in December 1995.  The 
appellant complained of pain and stiffness in his right hand.  
On examination there was stiffness and tenderness in the 
right hand with decreased grip strength.  There was decreased 
range of motion in the metacarpal phalangeal joints of the 
fingers.  The rheumatoid arthritis test was negative.  Post-
traumatic arthritis in the right hand was diagnosed.

September 1996 private medical records documented severely 
restricted range of motion in the right hand and fingers.  He 
was said to be status post compound fracture of the right 
hand.  He complained of pain and swelling in the right 
forearm and hand.  The right hand was swollen.  Right grip 
strength was reduced when compared with the left.  The 
appellant complained of pain in the right hand and arm during 
the testing and showed facial expressions of pain.

A VA examination was conducted in July 1998.  The appellant 
reported that he had always had some trouble with his right 
hand but for the last six to seven years his hand had become 
painful to the touch.  If he tried to use it, it swelled and 
became uncomfortable.  The appellant held his hand in a 
position of semiflexion and dependent with the elbow slightly 
flexed.  As the examiner touched his hand to shake and 
introduce himself, the appellant screamed and hollered 
because of the alleged pain.  The circumference of the hand 
at the level of the metacarpal heads was the same 
bilaterally.  The circumference of both wrists was the same.  
The appellant would not use his right hand and reported that 
it hurt to be pressed.  The ring finger flexed to within 4 
cm. of the mid-palm and the fifth finger flexed to within 5 
cm. of his mid-palm.  There was a slight claw appearance of 
the fifth finger.  The ring and little finger extended to a 
neutral position with the little finger going into 10 degrees 
of hyperextension at the metacarpophalangeal joint.  He would 
not fully extend his proximal interphalangeal joint.  The 
ring finger extended to 25 degrees of flexion and the little 
finger extended to within 40 degrees of flexion.  Nerve 
conduction examination and electromyography were normal.  
Associated X-rays showed a healed fracture of the neck of the 
5th metacarpal and slight flexion.  There was no other 
evidence of fracture in the hand.  The diagnoses were a 
healed fracture of the neck of the 5th metacarpal, subjective 
dysthesia in the right hand with loss of motion at the 
metacarpophalangeal, proximal interphalangeal and distal 
interphalangeal joint, and neurosis.

The preponderance of the evidence is against the claim for an 
increased evaluation.  Service medical records revealed that 
the appellant fracture his 4th and 5th metacarpal bones in 
service and is service connected for residuals of injuries to 
those bones only.  The VA examination in July 1998 documented 
that flexion in those fingers was to 4 cm. of the palm (4th) 
and 5 cm. of the palm (5th) respectively.  Evaluation under 
Diagnostic Code 5219 for unfavorable ankylosis is unwarranted 
as the competent evidence obtained from the VA examiner 
demonstrated that flexion to within 5.1 cm. of the palm was 
not prevented.  

The appellant is at the maximum schedular evaluation under 
Diagnostic Code 5223 for favorable ankylosis of the ring and 
little fingers.  Without evidence of unfavorable ankylosis or 
limitation of motion preventing flexion to within 5.1 cm. of 
the palm, there is no provision for a higher evaluation for 
this disability.  Here, the appellant is at the maximum 
schedular evaluation for his right hand disability.  No 
additional benefit is available under the appropriate 
Diagnostic Code for this disability.

The Board has considered the appellant's functional 
impairment.  Functional impairment is rated as limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  See 
also, DeLuca, supra.  Reduced grip strength and painful 
motion have been demonstrated by competent evidence.  In 
order to warrant an increased evaluation, the disorder must 
approximate the actual or functional equivalent of 
unfavorable ankylosis or limitation of motion preventing 
flexion to within 5.1 cm. of the median transverse fold of 
the palm.  This limitation of motion or unfavorable ankylosis 
was not demonstrated on examination.  Although weakness in 
grip strength has been identified, there is no competent 
evidence that weakness or painful motion prevents the use of 
the fingers that would be the functional equivalent of 
unfavorable ankylosis.  The Board notes that the current 
evaluation contemplates painful motion and a degree of 
functional impairment.

The Board notes that post traumatic arthritis was diagnosed 
by a private examiner in December 1995.  No X-ray evidence 
was reported as part of this examination.  Arthritis has not 
been diagnosed on the basis of X-ray evidence.  Neither the 
examiner in 1995 nor any subsequent examiner has attributed 
post-traumatic arthritis to the service connected fractures.  
Therefore, an evaluation for arthritis is not for 
consideration.  There is no competent evidence that provides 
a link between the service connected disability and 
disability associated with the other fingers, nor have any 
other parts of his hand been service connected.

The Board has considered the appellant's testimony as well as 
his representative's assertions.  The Board has also 
considered the way he was said to hold his right hand and not 
use it.  The appellant is competent to state that his 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  His assertion that he has 
very little use of his fingers or that he cannot hold his 
cane is not supported by the medical evidence.  His 
disability is rated under criteria that examines limitation 
of motion, and limitation of motion that is the actual or 
functional equivalent a more disabling condition has not been 
presented.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  In reaching 
this determination, the Board has specifically considered the 
holdings in Hill v. Principi, 3 Vet. App. 540 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


New and Material Evidence Claims

This issue is based on the denial by the RO of his petition 
to reopen prior final denials of a claim for service 
connection for chloracne due to Agent Orange and service 
connection for post-traumatic stress disorder.  

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).



a) Chloracne

Service connection for chloracne including as a residual of 
Agent Orange exposure was denied in October 1994.  The 
veteran was informed of this decision and did not appeal.  
That decision was final.

(Service connection for atypical mole syndrome and recurrent 
dermatitis by history claimed as a skin rash was denied in 
July 1993.  The veteran was informed of this decision and 
did not appeal.  That decision is final.  These other 
conditions were not raised nor considered by the RO in the 
October 1994 rating decision.  As separate and distinct 
dermatological conditions, they are not for consideration on 
the present question of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for chloracne.)

The appeal stems from a November 1996 rating decision 
wherein the RO denied the petition to reopen the claim for 
service connection for chloracne based on the submission of 
new and material evidence.

The evidence before the RO at the time of the October 1994 
rating decision with regard to the skin is summarized as 
follows:

The original claim in March 1993 was for service connection 
for skin rashes with treatment in 1971 in Vietnam reported.

Service records documenting honorable service in the 
Republic of Vietnam from August 1970 to September 1971.

The service medical records included normal evaluations of 
his skin (with a notation of scars) at a February 1970 pre-
induction examination and at separation in November 1971.  
The appellant was treated for warts in service.

A VA examination was conducted in May 1993.  The appellant 
complained of moles and a rash with blisters that was 
brought out more with sun and heat.  Postoperative scars 
were noted where moles had been removed and no rash was 
evident.  Atypical mole syndrome and recurring dermatitis by 
history was diagnosed.

Evidence associated with the claims folder in relation to 
the claim for service connection for chloracne since October 
1994 consisted of the following:

VA Medical Center records from June 1992 diagnosed basal 
cell epithelioma.

A portion of an August 1992 examination wherein scars were 
noted and otherwise the condition of his skin was normal.  
May 1992 VA Medical Center records that diagnosed multiple 
actinic keratosis of both forearms.  Sun damaged skin was 
diagnosed.  Forehead lesions were suspicious for basal cell 
carcinoma.  A biopsy of the forehead lesion indicated 
atypical fibroxanthoma.

A November 1994 personal statement by L. M. that after his 
own return from Vietnam he found out the place had been 
sprayed with a toxic substance and he had rashes on his face 
and chest from it.  He stated the appellant had to have 
several skin cancers taken off of him.

A November 1994 Decision on Appeal for Agent Orange Veteran 
Payment Program Fund found sufficient credible evidence of 
possible exposure plus possible diagnosis of chloracne to 
justify according him the benefit of doubt on entitlement to 
benefits.

A December 1995 private medical examination that noted 
multiple skin cancers on his face, arms, hands and legs.

A December 1997 "Agent Orange Brief" issued by the VA.

The appellant testified before the RO in September 1996.  He 
maintained the lesions he had in Vietnam were chloracne.  
The appellant testified before the RO in June 1998.  His 
representative indicated that he had been diagnosed with 
basal cell carcinoma that was not chloracne.  He had a 
breakout on his arms that day and it was sometimes much 
worse.  He had no medical evidence that it had broken out 
within a year after service.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  Service connection for chloracne was 
previously denied because chloracne has never been manifest 
either in service or within one year after separation from 
service.  In other words, competent evidence of inservice 
chloracne, post-service chloracne or any link to service or 
Agent Orange exposure in service had not been presented.

The evidence submitted since the prior final denial does not 
cure the evidentiary defects that existed at the time of the 
prior October 1994 decision.  An inservice or post-service 
diagnosis of chloracne has not been presented.  The November 
1994 Decision on Appeal for Agent Orange Veteran Payment 
Program Fund that found sufficient credible evidence of a 
possible diagnosis of chloracne without any further 
clarification or support is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The appellant and his representative have 
acknowledged that there is no post-service diagnosis of 
chloracne.  Although the appellant contends that his 
inservice rashes were chloracne, this is not supported by the 
service medical records or any competent evidence.  His lay 
assertions on a matter of medical diagnosis are incompetent 
on that issue and cannot suffice as new and material evidence 
to reopen a claim.  Hickson v. West, 11 Vet. App. 374(1998).  
The fact that the appellant had served in the Republic of 
Vietnam or had alleged exposure to Agent Orange had been 
previously established.  Additional testimony or evidence 
that confirms a previously known fact is cumulative and not 
new and material.  Sagainza v. Derwinski, 1 Vet. App. 575, 
579 (1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
Accordingly, the petition to reopen the claim for service 
connection for chloracne is denied.


b) Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder was 
denied in August 1993, October 1993, and October 1994.  The 
appellant did not perfect appeals as to these denials.  These 
denials are final.  However, the claim may be reopened if new 
and material evidence is received.

At the time of the prior final denial in October 1994, the 
evidence before the RO is summarized as follows:

Service personnel records documented service in the Republic 
of Vietnam between August 1970 and September 1971.  There was 
no documentation of or awards or decorations indicative of 
combat.  Service medical records were silent as to a 
diagnosis for post-traumatic stress disorder and his 
psychiatric evaluations were normal at pre-induction and 
separation.  

A VA examination in May 1993 diagnosed post-traumatic stress 
disorder.  

A Social Security Administration decision in February 1993 
granted the appellant disability benefits from June 1991.  
Findings included that the evidence established that the 
appellant had a "severe" mental impairment and that his 
testimony was not fully credible.

Post-traumatic stress disorder was diagnosed on private 
medical examination in September 1993.

In September 1994, the appellant's representative submitted 
copies of photographs obtained from the appellant of corpses, 
alleged to be Vietnamese people.

The appellant submitted a statement in support of the claim 
wherein he alleged inservice stressors of duty on a convoy 
carrying fuel tanks, cleaning latrines, burning manure and 
the constant sound of mortar and rocket fire.

Evidence association with the claims folder in relation to 
the claim for service connection for post-traumatic stress 
disorder since the October 1994 rating decision included 
additional private medical evaluations diagnosing post-
traumatic stress disorder, in particular a March 1998 
certificate that stated post-traumatic stress disorder due to 
service in Vietnam 1970-1971.  The appellant also testified 
in 1996 and 1998 and reported additional stressors including 
riding with another serviceman who ran over Vietnamese, 
sleeping under a fuel truck that could have exploded and 
seeing many dead.  He submitted color photographs of the 
Vietnamese corpses with the appellant's signed statement that 
he took the photographs.  The RO also associated a report of 
the U.S. Armed Services Center for Research of Unit Records 
dated in June 1999.  They were unable to verify any of the 
stressors submitted by the appellant, or to verify that he 
provided security for convoys or participated in graves 
registration.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board believes that the reasons for the 
prior denials must be considered.

At the time of the October 1994 denial, although a diagnosis 
of post-traumatic stress disorder was of record, no stressors 
were verified.  In other words, in order to grant service 
connection for post-traumatic stress disorder in non-combat 
veterans, credible supporting evidence that the claimed 
inservice stressor occurred was necessary, and was lacking at 
the time of the prior final denial.

Since the prior final denial, the appellant has submitted 
photographs of Vietnamese corpses and offered his assertion 
that he took those photographs.  The necessary conclusion is 
that the appellant was in close proximity to what he 
photographed.  This might rise to the level of a verified 
stressor.  The Board holds that this conclusion, taken 
together with the private medical certificate that linked 
post-traumatic stress disorder to Vietnam service is new and 
material evidence not previously considered by the RO and 
sufficient to reopen the claim for service connection.


Service Connection for Post-Traumatic Stress Disorder 

The appellant's claim for service connection for post-
traumatic stress disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  There is evidence 
wherein at least one examiner in March 1998 linked his post-
traumatic stress disorder to service in Vietnam.

The duty to assist the appellant in the development of his 
claim under 38 U.S.C.A. § 5107 (West 1991) has not been met.  
At least one examiner in March 1998 has specifically 
attributed post-traumatic stress disorder to Vietnam service.  
The service personnel records do not reflect combat.  The 
appellant's stressors must be verified, and the appellant has 
not submitted any stressors that are verifiable by the U.S. 
Armed Services Center for Research of Unit Records and has 
testified that he is unable to offer any more specific 
information that might be verifiable.

The appellant stated that he took the photographs of the 
corpses that he submitted to the RO.  It is necessary to 
obtain a competent medical opinion as to whether witnessing 
these corpses as portrayed in the photographs is sufficient 
to support a post-traumatic stress disorder diagnosis, as no 
other verifiable stressors have been submitted.  Accordingly, 
the claim for service connection for post-traumatic stress 
disorder is the subject of a REMAND below.


ORDER

An increased rating for status post fracture of the 4th and 
5th knuckles, right hand is denied.  The petition to reopen 
the claim for service connection for chloracne is denied.  
The petition to reopen the claim for service connection for 
post-traumatic stress disorder is granted.


REMAND

The Board has determined that new and material evidence has 
been submitted, and the claim for service connection for 
post-traumatic stress disorder is reopened.  The Board has 
determined as outlined above, that the record must be 
supplemented before a decision as to service connection for 
post-traumatic stress disorder may be adjudicated.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should state whether it 
accepts or rejects the appellant's 
unsworn statement that he took the photos 
of the corpses contained in the claims 
folder.

2.  The RO should schedule the appellant 
for a psychiatric VA examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination.  The examiner 
should address the following inquiry of 
the Board:

	The appellant is a noncombat veteran 
and has provided no verified or 
verifiable stressors in support of his 
claim.  Is the act of taking the 
photographs of the corpses that are 
contained in the claims folders and 
personally witnessing what was seen 
through the lens of the camera sufficient 
to support the diagnosis of post-
traumatic stress disorder?

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



